Case 18-31276   Doc 16   Filed 11/29/18 Entered 11/29/18 12:35:20   Desc Main
                           Document     Page 1 of 9
Case 18-31276   Doc 16   Filed 11/29/18 Entered 11/29/18 12:35:20   Desc Main
                           Document     Page 2 of 9
Case 18-31276   Doc 16   Filed 11/29/18 Entered 11/29/18 12:35:20   Desc Main
                           Document     Page 3 of 9
Case 18-31276   Doc 16   Filed 11/29/18 Entered 11/29/18 12:35:20   Desc Main
                           Document     Page 4 of 9
Case 18-31276   Doc 16   Filed 11/29/18 Entered 11/29/18 12:35:20   Desc Main
                           Document     Page 5 of 9
Case 18-31276   Doc 16   Filed 11/29/18 Entered 11/29/18 12:35:20   Desc Main
                           Document     Page 6 of 9
Case 18-31276   Doc 16   Filed 11/29/18 Entered 11/29/18 12:35:20   Desc Main
                           Document     Page 7 of 9
Case 18-31276   Doc 16   Filed 11/29/18 Entered 11/29/18 12:35:20   Desc Main
                           Document     Page 8 of 9
Case 18-31276   Doc 16   Filed 11/29/18 Entered 11/29/18 12:35:20   Desc Main
                           Document     Page 9 of 9
